Citation Nr: 0400149	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  99-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.	Entitlement to service connection for an irregular 
heartbeat due to an undiagnosed illness.

2.	Entitlement to service connection for stomach and 
intestinal disorders due to an undiagnosed illness.  

3.	Entitlement to service connection for Gulf War syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from March 1986 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

The RO denied entitlement to service connection for a 
irregular heartbeat and stomach and intestinal problems 
claimed as undiagnosed illness.  In addition, the RO denied 
entitlement to Persian Gulf War syndrome.  The basis for the 
denials was that a well-grounded claim had not been 
submitted.

In December 1997 the veteran reported that he was moving to 
Texas and requested that the claims file be transferred.  The 
Waco, Texas RO has jurisdiction of the claims file.  

In October 1999 the veteran, in writing, changed his hearing 
request for a travel board hearing to a hearing before a 
Decision Review Officer.  Accordingly, his request for a 
travel board hearing was considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2003).



The veteran presented oral testimony at a personal hearing in 
May 2000 before a Decision Review Officer (DRO).  A copy of 
the hearing transcript was attached to the claims file.  


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf.

2.  Complaints of stomach/intestinal disorder in service were 
attributed to gastroenteritis and dysentery.  

3.  An irregular racing heart beat in service was attributed 
to probable stress or anxiety.  

4.  There is no medical evidence of any currently undiagnosed 
chronic disability manifested by objective evidence of any 
signs or symptoms of irregular heartbeat or 
stomach/intestinal problems, sleep disorder, memory loss 
disorder or fatigue disorder.  

5.  There is no medical evidence of any currently diagnosed 
chronic acquired heart disorder, stomach/intestinal disorder, 
sleep disorder, memory loss disorder or fatigue disorder.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder manifested by irregular 
heartbeat was not incurred in or aggravated by active 
service, nor due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West  2002); 38 C.F.R. 
§§ 3.303, 3.317, 3.159 (2003); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001). 

2.  A chronic acquired disorder manifested by 
stomach/intestinal problems was not incurred in or aggravated 
by active service, nor due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.317, 3.159; 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001). 

3.  A chronic acquired disorder claimed as Gulf War syndrome 
was not incurred in or aggravated by active service, nor due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.317, 3.159; 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran filed a claim in November 1996 for entitlement to 
service connection for multiple disorders to include 
irregular heart beat, stomach/intestinal problems and Persian 
Gulf Syndrome.

Service medical records show that at the end of his tour in 
Saudi Arabia in March 1991, the veteran denied exposure to 
smoke from burning oil, denied exposure to Nuclear-
Biological-Chemical (NBC) warfare and denied exposure to scud 
missile attacks.  Illnesses while in theatre were fever, 
diarrhea that was treated with medication, and insect 
bites/stings.  

He denied having palpitation or pounding heart, heart 
trouble, pain or pressure in chest, frequent indigestion, 
stomach or intestinal trouble, and loss of memory.  

In April 1992 he sought treatment at an emergency room with 
complaints of a rapid irregular heart beat.  He had had 
palpitations off and on all day.  There was no fluttering at 
the time he was seen.  He reported the symptoms had been off 
and on for the prior four weeks.  The assessment was that the 
palpitations had resolved.  He was referred to cardiology.  
It was recommended that he stop drinking caffeinated 
beverages.  
At a cardiology consultation, the assessment was history of 
palpitations probably stress/anxiety induced; rule out 
"PVC" vs S.V. arrhythmia as cardiac etiology with 24 hour 
Holter.  He was reassured and was to consider a psychology 
referral for stress reduction.  He was also advised to 
discontinue smoking and to decrease caffeine use.  

In January 1993 it was noted that the veteran complained of 
chest discomfort with fluctuating beats and sought evaluation 
of a possible heart condition.  He had a history of 
palpitations.  He had been placed on a chest monitor in March 
1992 and there was no abnormal result at that time.  The 
doctors had felt the condition was stress induced from being 
in school.  Clinical findings in January 1993 were that he 
was asymptomatic, his examination was normal and an EKG was 
essentially normal.

At a June 1993 periodic examination, the clinical evaluation 
was normal for heart, abdomen and viscera.  

In January 1994 he was concerned about "SWA" Syndrome 
secondary to vague complaints of decreased "UA" ( no change 
per examination), decreased memory loss, and mood swings.  
The examiner noted, however, that the veteran had just 
graduated with honors from a satellite communication course.  
The assessment was questioned "SWA" Syndrome.  

In February 1994 he was seeing a doctor for complaints of 
multiple symptoms after being in Saudi Arabia for eight 
months.  He thought he had been exposed to something while 
there.  He started having pains in joints of ankles, knees, 
elbows and neck within 6 months of his return.  He was having 
fatigue while at Fort Gordon and was intermittent since 
January 1992.  His joint pain was almost constant dull pain.  
Lab tests were ordered.  

Service medical records also show that in February 1994 he 
requested evaluation for inclusion in a VA registry and was 
referred for a chest x-ray that was required.  The request 
indicated the veteran had a history of fatigue, oil and smoke 
exposure during "ODS".  

In a Medical Evaluation Board Summary in February 1996 the 
history noted that at a March 1995 evaluation, he complained 
of back pain and admitted to difficulty sleeping because of 
his back pain.  

At a February 1996 Medical Evaluation Board examination the 
veteran denied heart trouble, frequent indigestion, and 
stomach, liver or intestinal trouble.  He admitted to 
palpitation or pounding heart.  The clinical evaluation was 
normal for heart, abdomen and viscera.  A February 1996 x-ray 
revealed a normal chest.  

In a Medical Board Summary the history of his left arm 
numbness and pain and back pain noted that in May 1996 he was 
evaluated for back pain and treated; upon further evaluation 
the veteran denied any problems with bowel incontinence.  

In May 1996 the veteran complained of stomach pain stating 
that he had been sick since noon.  He had a similar episode 
approximately one week earlier.  He had nausea and diarrhea.  
The assessment was gastroenteritis.  

At a July 1996 separation examination the veteran admitted to 
having or having had shortness of breath, pain or pressure in 
chest, palpitation or pounding heart, frequent indigestion, 
stomach or intestinal trouble, and loss of memory.  He did 
not know if he had heart trouble.  The doctor's comments 
included chest pains and palpitations at rest with vague 
chest discomfort; recurrent diarrhea; and difficulty with 
memory since return from Desert Storm.  

The medical evaluation at separation noted a normal clinical 
evaluation for heart, abdomen and viscera.  A July 1996 x-ray 
revealed no evidence for acute cardiopulmonary disease.  

Based on a review of service medical records, in a January 
1997 rating decision, as stated above, the RO denied 
entitlement to service connection for the claimed disorders 
currently on appeal.  

As the veteran was residing in Germany, arrangements were 
made for a fee basis examination in May 1997 by a private 
physician to be provided to him.  The veteran reported having 
had episodes of irregular heart beat, bradyarrhythmia, since 
1992.  The condition was confirmed at Fort Gordon, Georgia.  
The veteran was monitored for 3 days and the attacks lasted a 
few minutes up to 1 hour.  The frequency was 1 to 2 episodes 
per week.  He denied pulmonary distress, edema, "nycturia".  
He was not taking medication for this condition.

Clinical findings were of regular and soft heart rhythm, 
heart rate was 68 per minute, no attendant murmurs, heart 
auscultatorily unremarkable.  Apical pulse in the 
midclavicular line was palpable.  Vessels were unremarkable.  
Peripheral pulses were well palpable.  A resting ECG was 
unremarkable.  

In December 1990 he took Pyridostigmine, 21 tablets within 7 
days.  He had received all common vaccinations including 
Anthrax prior to his Persian Gulf War service and during the 
war.  Since 1992 or 1993 he had stomach problems with 
increased gas development, diarrhea or loose stool.  He had 
upper abdominal discomfort after eating spicy and greasy 
food.  He also experienced stabbing pain at the right costal 
margin, and at time there was a stabbing feeling to the jaws.  
His appetite was variable.  His fatigue and tiredness were 
present since 1992.  He had gained 20 pounds since his 
medical discharge in August 1996.  Clinical findings were 
reported. 

The pertinent diagnoses were dyskinesia of the gallbladder 
with moderately severe abdominal complaints and secondary 
mild hepatocellular reaction; Persian Gulf War Syndrome with 
persistent and abnormal fatigue, tiredness and abdominal 
symptoms compatible with the preceding diagnosis; recurrent 
episodes of bradyarrhythmia, mild to moderate complaints 
during flare-ups.  

In June 1997 the veteran submitted an additional application 
for undiagnosed illnesses.  He stated that he served in the 
Southwest Asia theater of operations from August 1990 to 
March 1991.  He served in Iraq, Kuwait, and Bahrain.  

His symptoms included fatigue, signs of symptoms involving 
skin (including hair loss), muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms (including memory loss), sleep disturbances, 
gastrointestinal signs or symptoms (including diarrhea and 
constipation) and cardiovascular signs or symptoms.  

The veteran indicated that he would submit sworn lay 
statements to confirm the existence of his symptoms and the 
time they have lasted.  They would show that the signs and 
symptoms of this undiagnosed illness revealed themselves not 
later than two years after the date on which he last served 
in the Persian Gulf and they were severe enough to warrant at 
least a 10 percent VA disability evaluation within those two 
years.  He claimed that his service medical records 
documented that his symptoms first occurred within two years 
of the time he last served in the Southwest Asia theater of 
operations during the Gulf War.  

He indicated that sworn statements from individuals would be 
submitted within the near future and would reveal that they 
observed his symptoms within two years of the time that he 
left the Southwest Asia theater of operations, and that they 
observed that his symptoms had lasted for six months or more.  

He claimed that the symptoms considerably affected his 
ability to function in situations outside of his employment 
and caused him considerable pain.  He contended that they 
were severe enough to warrant at least a 10 percent VA 
disability evaluation within those two years.

In June 1997 the veteran was afforded an examination as part 
of the Comprehensive Clinical Evaluation Program.  The 
examiner noted that no records were available.  The primary 
diagnosis was degenerative joint disease and the second 
diagnosis was chronic fatigue.  

A lay statement from the veteran's wife sent in April 1997 
contained her observations of the veteran's symptoms.  




In a September 1997 letter, the veteran disagreed with a 
rating decision on other claims.  In his discussion of these 
claims, he stated that he had problems sleeping from the pain 
from the degenerative disc disease of his lower thoracic 
spine.  He also noted that he worked 12 hours on a shift and 
was on his feet 90 percent of the time.  

With regard to Persian Gulf Syndrome, he stated that his 
records showed heart problems that could not be diagnosed, 
pain in his joints, not just knees and ankles but also in the 
shoulders, elbows, wrists, neck, fingers and back.  He also 
believed that his stomach and intestinal problems were 
directly related to his duty in the Persian Gulf War.  

He related an outbreak of dysentery in his unit that lasted 
for a week.  Since then his stomach had not been the same.  
Another symptom was memory loss.  His short term memory was 
so bad he had to carry a pen and pad to write down everything 
so that he would not forget.  

The veteran also wrote that while in the Persian Gulf War he 
was in an area that was bombed, the bombs set off chemical 
alarms and caused the area to go to "MOPP IV."  Also, his 
unit was near the Kamasia storage area when it was destroyed.  
His unit was ordered to take experimental drugs for 
protection.  These things, and unspecified other things, 
caused his health to crash in less than 3 years.  

At a VA Compensation and Pension (C&P) examination for mental 
disorders in January 1999 the veteran reported where he had 
served and that he was in combat in Iraq.  In addition to 
physical complaints, he also complained of memory problems 
described as lapses in concentration which occurred at times.  
He was employed.  Clinical findings were reported.  The 
examiner noted that although the veteran stated he had 
difficulty with recent memory, he could retain and recall 8 
digits forward and 7 digits backwards which was in the above 
average range.  In times of stress he became distracted.  The 
diagnosis was pain disorder associated with both 
psychological factors and a general medical condition.  

He was also afforded a VA C&P general medical examination in 
January 1999.  The VA examiner noted that with regard to the 
complaint of irregular heartbeat, documentation of the 
veteran being diagnosed or treated for any heart condition 
could not be found.  The veteran stated that he occasionally 
notices a skipping beat in his chest as if the heart is going 
to stop.  He did not have any chest pain.  He denied 
shortness of breath or any other symptoms to indicate any 
heart condition.  The veteran claimed that he had loose 
stools but denied any recent diarrhea.  He did have an 
episode of acute diarrhea in the Persian Gulf but everyone in 
his company seemed to be sick at the same time.  He 
complained of frequent heartburn and acid irritation for 
which he took Rolaids or Tums for relief.  

As for chronic fatigue the veteran stated that he had 
difficulty sleeping because of back pain and he did not get 
more than four or five hours of sleep at night based on when 
he wakes up in the morning he still feels unrefreshed.  He 
worked forty hours a week and had not had any problem such as 
falling asleep on the job.  In service, he worked in an area 
that was fairly close to bombing in Saudi and he did see a 
cloud in the sky following the bombing but did not know 
whether he was exposed to any particular substance.  

As to memory loss, the veteran reported that he had to write 
down things that he had to do at work or at home.  

He had not consulted a physician recently and was on no 
medications at the time of the examination.  

The pertinent diagnoses were:

1.  General physical examination essentially 
negative.  General physical condition appears to be 
good at this time.
2.  Irregular heartbeat, history of, examined for, 
no clinical evidence.  (See also report of chest x-
ray and EKG).
3.  Chronic heartburn and acid reflux by history 
and loose stools, but no diarrhea, etiology 
unknown, but please see report of the upper GI 
series and the small bowel study.
4.  Chronic fatigue claimed by veteran attributed 
by veteran to chronic back pain, which makes it 
impossible for him to get a full night's sleep.
5.  []
6.  Exposure to chemicals, etc., claimed by 
veteran, but does not know exactly to what he might 
have been exposed or as to whether or not any of 
his present symptoms might be attributed.  

The report of an EKG showed sinus bradycardia; otherwise it 
was a normal EKG.  He did not report for a chest x-ray or 
upper gastrointestinal (UGI) series.  

In June 2000, the veteran reported for an UGI study and the 
impression was normal.  

The veteran testified at a May 2000 personal hearing.  The 
issues were stated as entitlement to service connection for a 
heart condition, a stomach condition and Gulf War Syndrome.  
He first experienced an irregular heart beat in service 
approximately one year after returning from Saudi Arabia when 
he felt that his heart was slowing down and skipping beats.  
He wore a heart monitor several times but this was 
inconclusive.  While wearing the monitor he was placed on 
profile.  His problems continued in service and to the 
present.  He had not received any treatment since service.  
He denied any other problems that his heart condition 
presented.  

His stomach symptoms began while in the Gulf and his whole 
unit was similarly affected with uncontrollable bowel 
movements that lasted for four or five days.  With 
medication, the symptoms went away.  Since then he has 
diarrhea three or four times a week with gas.  He contends 
that this is directly related to the first episode in Saudi 
Arabia.  He was placed on light duty many times for his 
complaints of diarrhea, gas and just not feeling well.  He 
used over the counter medication.  

The veteran testified that on his initial claim he claimed 
Gulf War Syndrome to cover all of the conditions he had.  He 
directly related all of his symptoms to something that 
happened in the Gulf.  For example, a feeling of fatigue when 
he is sitting at work and just doesn't want to do anything.  
He mentioned problems with fatigue and joint pain that were 
tied in with the diarrhea.  He experienced the fatigue and 
joint pains every day.  He testified that the pain from his 
back that had already been rated obviously contributed to his 
loss of sleep.  He was self treating his stomach problems and 
had no current treatment for his heart problem.  No doctor 
had ever given a specific diagnosis for either one.  


Criteria

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2003).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (codified 
at 38 C.F.R. § 3.317(a)(1)(i)). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2003).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2003).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2003).




In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35702-35710 (July 6, 
2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

Under 38 U.S.C.A. 1154 (West 2002), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).   

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.   

Although the claims were initially denied as having been not 
well-grounded claims, after passage of the VCAA, the RO 
reviewed the veteran's claim and in a December 2001 rating 
decision, denied on the merits entitlement to service 
connection for Gulf War Syndrome, irregular heart beat and 
stomach and intestinal problems.  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The RO provided the appellant a copy of the applicable 
January 1997 rating decision and forwarding letter dated in 
February 1997 that in combination notified him of the basis 
for the decision reached.  

The RO also provided the appellant a statement of the case in 
April 1999 and supplemental statements of the case in July 
2000 and May 2003 that included a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  There is no indication in the record, from 
either the veteran or his representative, of any additional 
relevant records which are available and which the RO has 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA medical examinations in 
January 1999.  

In an August 2001 letter the RO notified the appellant of the 
provisions of the VCAA, the evidence necessary to establish 
entitlement for service connection, what had been done on his 
claim, what information or evidence he needed to submit and 
what VA would do to assist him.  He was notified that any 
additional evidence should be submitted within 60 days but 
that if evidence or information is received within one year 
from the date of the letter, and he was entitled to VA 
benefits, payment might be made from the date of receipt of 
the claim.    

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also notified that if he had no additional 
evidence to submit or identify, that he could so inform the 
RO by dating and signing a statement to be returned to the 
RO.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

However, the notices provided to the veteran and his 
representative in the present case since his claim was filed 
in 1996 have accorded him ample time for responses, and he 
and his representative have submitted evidence on several 
occasions.  Moreover, more than one year has passed since 
notification of the VCAA and the RO readjudicated the claim 
approximately a year and a half later.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

In addition during the pending appeal, on December 27, 2001, 
the President signed into law the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA).  Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

That legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claims.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of his claims without 
remand to the RO for initial consideration under the revised 
statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Accordingly, the Board find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service Connection

The veteran contends that his multiple disabilities should be 
considered under 38 C.F.R. 3.317 as an undiagnosed illness in 
a Persian Gulf War veteran.  

The evidence of record shows that at the time of his return 
from the Persian Gulf the veteran denied palpitation or 
pounding heart, heart trouble, pain or pressure in chest, 
frequent indigestion, stomach or intestinal trouble and loss 
of memory.  He did report having diarrhea while in the 
theatre that was treated with medication.  His entire unit 
was affected.

Although in February 1994, on a request for a chest x-ray for 
inclusion in a VA registry, it was noted that the veteran had 
a history of oil and smoke exposure during ODS, the record 
shows that at the time of his return from the Persian Gulf in 
March 1991 he denied exposure to smoke from burning oil, to 
NBC warfare and exposure to scud missile attacks.  This 
report made immediately after being in the Persian Gulf is 
considered more accurate and of greater probative value than 
a history reported some years later.   

The veteran has also reported that he took pyridostigmine 
bromide tablets for one week in service although he has not 
specially contended that the ingestion of pyridostigmine 
bromide tablets was the cause of his claimed disorders.  

Service medical records are negative for any complaints of 
adverse consequences due to pyridostigmine tablets.  Post 
service medical records do not document symptoms associated 
with the ingestion of these tablets nor are any described in 
the report of VA compensation examination.  The law precludes 
the presumptive grant of service connection for an illness 
based on exposure to pyridostigmine bromide.

The veteran's own opinions and statements asserting that he 
has symptoms of an undiagnosed illness related to his 
military service during the Gulf War are not competent 
evidence in this case.    

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to diagnosis 
and/or medical causation.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).


Irregular heart beat

The veteran claimed entitlement to service connection for an 
irregular heartbeat due to an undiagnosed illness.  Irregular 
heartbeat may be a cardiovascular sign or symptom which is 
included in the list of signs and symptoms which may be 
manifestations of undiagnosed illness set forth in 38 C.F.R. 
§ 3.317.  

At his personal hearing in May 2000 the veteran denied any 
problems other than an irregular heart beat that his heart 
condition presented.

In service, approximately a year after his return from the 
Persian Gulf, the veteran sought treatment for complaints of 
a rapid irregular heart beat but there was no fluttering when 
he was seen and the results of wearing of a Holter monitor 
were inconclusive as to cardiac etiology.  The assessment was 
palpitations that were probably induced by stress and 
anxiety.  An evaluation eight months later showed the veteran 
was asymptomatic, his examination was normal and an EKG was 
essentially normal.  

Although in February 1996 the veteran admitted to palpitation 
or pounding heart, the clinical evaluation was normal for 
heart.

At the July 1996 separation examination, it was noted that 
the veteran reported chest pains and palpitations at rest 
with vague chest discomfort.  The medical evaluation, 
however, showed a normal clinical evaluation for heart.  

The Board notes that at a fee basis examination in May 1997 
in Germany post service, the veteran reported episodes of 
bradyarrhythmia since 1992.  Service medical records show, 
however, that in 1992 and thereafter, the veteran complained 
of a racing heart beat, the opposite of bradycardia.  
Although at the May 1997 examination the examiner diagnosed 
recurrent episodes of bradyarrhythmia with mild to moderate 
complaints during flare-ups, this apparently was based on the 
veteran's reported history as the examination findings showed 
regular and soft heart rhythm, no cardiac disability, and a 
resting ECG was unremarkable.  

In order to establish a claim under 38 C.F.R. 3.317, the 
criteria provide, in pertinent part, that the disability be 
shown by objective indications including "signs and 
symptoms" perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.

Although the veteran has reported episodes of a rapid heart 
beat and at other times, a slow heart beat, there is no 
clinical evidence of an irregular heart beat or of a cardiac 
condition related to an irregular heartbeat.  

Clinical evidence does show that the veteran's EKG in January 
1999 revealed sinus bradycardia.  This is a diagnosed 
condition but not a disability.  

Thus, the Board must conclude that there is no competent 
evidence that he has an irregular heart beat due to an 
undiagnosed disability warranting service connection under 
the provisions of 38 C.F.R. 3.317.


Stomach/intestinal disorder

The veteran claimed entitlement to service connection for a 
stomach/intestinal disorder due to an undiagnosed illness.  
Gastrointestinal signs or symptoms are included in the list 
of signs and symptoms which may be manifestations of 
undiagnosed illness set forth in 38 C.F.R. § 3.317.  

The evidence of record shows that the veteran testified 
having had gastrointestinal symptoms while in the Persian 
Gulf that were treated with medication and resolved.  Other 
members of his unit suffered similar symptoms at the same 
time.  In May 1996 he was treated for gastroenteritis.  The 
symptoms were attributed to a diagnosed acute disability.    

At the July 1996 separation examination the veteran 
complained of recurrent diarrhea since his return from Desert 
Storm, and he testified in May 2000 that since the diarrhea 
episode while in the Persian Gulf, he has diarrhea three or 
four times a week.  The evidence of record shows, however, in 
March 1991, he denied frequent indigestion, stomach or 
intestinal trouble; he had no complaints of stomach/intestine 
problems in February 1994, in February 1996 he denied 
frequent indigestion and stomach or intestinal trouble, and 
some months later denied any problems with bowel 
incontinence.  These statements undercut the veteran's 
statements of recurrent diarrhea since he returned from 
Desert Storm.  Furthermore, the clinical evaluations in 
February 1996 and in July 1996 were normal for abdomen and 
viscera.  

In May 1997 his abdominal symptoms were attributed to 
dyskinesia of the gallbladder.  It was also noted that he had 
gained 20 pounds since his medical discharge in August 1996.  

At a medical examination in January 1999 the veteran reported 
loose stools but denied any recent diarrhea.  An UGI series 
in June 2000 was normal.  
Although chronic heartburn and acid reflux by history were 
included in the diagnoses, there was no clinical evidence.

Furthermore, there is no medical evidence of a chronic or 
current disability manifested by stomach or intestinal 
symptoms, much less one linked to service on any basis.  See 
Hickson, 12 Vet. App. at 253.

Gulf War syndrome

At the veteran's personal hearing in May 2000, he clarified 
that he had claimed Gulf War syndrome to cover all the 
conditions he had.  He specifically mentioned problems with 
fatigue and joint pain that were tied in with the diarrhea; 
stomach problems and a heart problem.  The veteran has also 
contended that he suffers short term memory loss since he 
served in the Gulf.  The Board notes that the veteran is 
service connected for multiple joint disorders and for a pain 
disorder, and service connection has been denied for 
diarrhea, stomach problems and a heart problem as discussed 
above.  Fatigue, sleep disturbances, and neuropsychological 
signs or symptoms are included in the list of signs and 
symptoms which may be manifestations of undiagnosed illness 
set forth in 38 C.F.R. § 3.317.  

Although the veteran has described sleep disturbance and 
fatigue which are included in the list of signs and symptoms 
which may be manifestations of undiagnosed illness set forth 
in 38 C.F.R. § 3.317, he has linked it to the pain he 
experiences from his other claimed medical disorder that is 
service-connected.  

Evidence of record shows that the veteran reported that he 
had difficulty sleeping because of back pain.  He was also 
working on shifts and when the shift changed he had 
difficulty adjusting his sleep pattern.  He worked forty 
hours a week and denied falling asleep on the job.  A VA 
examiner diagnosed chronic fatigue attributed by the veteran 
to chronic back pain.  At his May 2000 personal hearing the 
veteran testified that he experienced fatigue every day and 
that the pain from his back that was already service-
connected and rated obviously contributed to his loss of 
sleep.  
There was no diagnosis of a chronic acquired sleep disorder 
due to an undiagnosed illness or not.  Thus, there is no 
medical evidence of a current sleep disorder.  In the absence 
of proof of a present disability, there is no valid claim 
presented.  See Brammer.   

The veteran denied having loss of memory when he returned 
from the Persian Gulf in March 1991.  He complained of 
decreased memory loss in January 1994, however, the examiner 
noted that the veteran had just graduated with honors from a 
training course.  

At the July 1996 separation examination, the veteran reported 
having had difficulty with memory since his return from 
Desert Storm.  The medical evaluation, however, showed a 
normal neurological clinical evaluation.  

While Persian Gulf War syndrome was diagnosed privately in 
1997, the Board notes that such diagnosis appears to have 
been predicated on the veteran's personal history and 
symptomatic expressions, and did not include a review of the 
evidential record.  The later dated evidentiary record is 
negative for any finding of Gulf War Syndrome, and 
consequently, the earlier private diagnosis cannot be 
accepted.

When examined in January 1999 the veteran stated he had 
difficulty with recent memory, however, testing placed him in 
the above average range.  There was no diagnosis of memory 
loss due to an undiagnosed illness or not.  Thus, there is no 
medical evidence of a current memory loss disorder.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer.   

Thus, the Board must conclude that there is no competent 
evidence that he has Gulf War syndrome due to an undiagnosed 
disability warranting service connection under the provisions 
of 38 C.F.R. 3.317.


Conclusion

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  The provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses.  




Since there is, of record, medical evidence attributing the 
veteran's symptoms of diarrhea to a clinically diagnosed 
condition, and lack of medical evidence showing current 
manifestation of other symptoms claimed as undiagnosed 
illness, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 must be denied.

Furthermore, recent VA examinations showed no findings of a 
chronic acquired irregular heart beat disorder, 
stomach/intestine disorder, sleep disorder, fatigue disorder 
or memory loss disorder.  There is no medical evidence of a 
current disability, much less one linked to service on any 
basis.  See Hickson, 12 Vet. App. at 253.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for an undiagnosed 
illness and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue. 

However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for an irregular heartbeat 
due to an undiagnosed illness is denied.

Entitlement to service connection for stomach and intestinal 
disorders due to an undiagnosed illness is denied.

Entitlement to service connection for Gulf War syndrome is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



